DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT



                         LEON BRIGHT,

                            Appellant,

                                v.

ANGEL DIDIOS; CITY OF TAMPA; NICOLE J. SACKRIDER; JAMES
                        WOLFF,

                            Appellees.


                          No. 2D21-561



                       September 15, 2021

Appeal from the Circuit Court for Hillsborough County; Paul Huey,
Judge.

Leon Bright, pro se.

Gina Grimes, City Attorney, Ursula D. Richardson, Chief Assistant
City Attorney, Tampa, for Appellees City of Tampa, Nicole J.
Sackrider, and James Wolff.

No appearance for remaining Appellee.

PER CURIAM.

     Affirmed.
MORRIS, C.J., and KELLY and SMITH, JJ., Concur.



Opinion subject to revision prior to official publication.




                                   2